Exhibit 10.27
Gaylord Entertainment Company (the “Company”)
Summary of Director and Executive Officer Compensation
I. Director Compensation. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          Retainers   2009
Board retainer
  $ 50,000  
Audit chair retainer
  $ 20,000  
Audit member retainer
  $ 10,000  
Human Resources/Nominating and Corporate Governance chair retainer
  $ 12,500  
Human Resources/Nominating and Corporate Governance member retainer
  $ 7,500  

In addition, each director receives a fee of $1,500 for attending each meeting
of the Board of Directors. Pursuant to the Company’s Deferred Compensation Plan
for Non-Employee Directors, non-employee directors may defer these fees into
this plan until their retirement or resignation from the Board of Directors.
Upon election to the Board of Directors, non-employee directors also receive a
one-time grant of 3,000 restricted stock units under the 2006 Omnibus Incentive
Plan, which vest on the first anniversary of the date of grant. In addition,
each non-management director receives an annual grant of 1,500 restricted stock
units under the 2006 Omnibus Incentive Plan, which vest on the first anniversary
of the date of grant. All directors are reimbursed for expenses incurred in
attending meetings.
II. Executive Officer Compensation. The following table sets forth the 2009
annual base salaries and the fiscal 2008 performance bonuses provided to the
Company’s Chief Executive Officer, Chief Financial Officer and three other most
highly compensated executive officers (the “Named Executive Officers”).

                              Fiscal 2008 Executive Officer   2009 Salary  
Bonus Amount
Colin V. Reed
  $ 910,000     $ 400,000  
David C. Kloeppel
  $ 625,000     $ 200,000  
John Caparella
  $ 500,000     $ 0  
Carter R. Todd
  $ 300,000     $ 55,000  
Mark Fioravanti
  $ 275,000     $ 50,000  

The 2009 salary levels represent no increase from 2008 levels. The
above-described Fiscal 2008 Bonus Amounts for each of the Named Executive
Officers were paid pursuant to the Company’s cash bonus program under the
Company’s 2006 Omnibus Incentive Plan. The Company’s Human Resources Committee
used its discretion to reduce the earned bonus amounts by 10% to the numbers
shown above in light of the economy and other factors.

 



--------------------------------------------------------------------------------



 



The following table sets forth the 2009 bonus targets as a percentage of 2009
base salary set for the Company’s Named Executive Officers:

              Fiscal 2009 Executive Officer   Bonus Target
Colin V. Reed
    100 %
David C. Kloeppel
    90 %
John Caparella
    75 %
Carter R. Todd
    60 %
Mark Fioravanti
    60 %

The Fiscal 2009 bonuses will be determined based upon the achievement of certain
goals and Company performance criteria, and if earned, will be paid pursuant to
the Company’s cash bonus program under the Company’s 2006 Omnibus Incentive
Plan.
The Named Executive Officers also are eligible to receive long-term incentive
awards pursuant to the Company’s stockholder-approved equity incentive plans,
but no such awards were made in February 2009.
III. Additional Information. The foregoing information is summary in nature.
Additional information regarding director and Named Executive Officer
compensation will be provided in the Company’s proxy statement to be filed in
connection with the 2009 annual meeting of stockholders.

 